Per Curiam.
In determining whether the negro woman, Betty; is to be considered the slave of the plaintiff below, we must look, at the law, as it stood at the time of the purchase, which appears to have been upwards of twenty years since. Our present statute relative to manumissions, would seem to require a certificate* or some instrument in writing, for that purpose. And such was the construction intimated by the court, in the case of Keteltas v. Fleet. (7 Johns. Rep. 330.) The words of the statute are, that it shall be lawful for the owner of any slave, to manumit such slave *145by last mill or testament, or by any certificate or writing for that purpose. (1 Rev. hams, 612.) These terms are more limited than those used in the statute of 1788, (2 Greenleaf’s edit, hams, 88.) which are, that if any person shall by last will or otherwise, manumit or set free his slave, such slave shall be considered as freed from such owner. And the provision, in the 3d section of the present statute, was intended to confirm manumissions informally made. It declares, that all the manumissions of slaves made by the people called quakers, and others, before the 9th day of March, 1798, although not in strict conformity to the statutes then in force, relating to such manumissions, shall be valid from the time they were made. It would not be giving to this provision its due effect and operation, to consider no manumission valid, unless it was in writing. And if parol manumissions were binding, the plaintiff’s declarations fully show that he never considered Betty as his slave, nor did he purchase her as such. He declared that her former master would not give him a bill of sale of her or her mother, for fear he might abuse or sell them. That he gave a trifling sum for them, because he purchased them from bondage into freedom. That they were received among their society, as free persons; and that he had always called Betty his child. After such declarations and such a lapse of time, to authorize the plaintiff to claim her as Ms slave, would be extremely unjust j and unless she was Ms slave, there is no ground upon which he could maintain the action; for she certainly was not a servant, in any other respect, within the meaning of the statute. The judgment must, therefore, be reversed.
Judgment reversed.